EXHIBIT 99.1 j2 Global Reports Record Q4 and Year End 2015 Results and Provides 2016 Outlook Achieves Record Annual and Quarterly Revenues, EBITDA, Adjusted Non-GAAP EPS and Free Cash Flow Estimates 2016 Revenues between $830M and $860M and 2016 Adjusted Non-GAAP EPS between $4.70 and $5.00 Quarterly Dividend Increased by $0.01 to $0.3250 per Share versus the Prior Quarter LOS ANGELES —February 10, 2016—j2 Global, Inc. [NASDAQGS:JCOM] today reported financial results for the fourth quarter and year ended December 31, 2015, provided fiscal 2016 financial estimates and announced that its Board of Directors has declared an increased quarterly cash dividend of $0.3250 per share. FOURTH QUARTER 2015 RESULTS Quarterly revenues increased 22.6% to a record $204.8 million compared to $167.1 million for Q4 2014. Quarterly EBITDA(3) increased 30.2% to a record $100.1 million compared to $76.9 million for Q4 2014. GAAP earnings per diluted share for the quarter increased 9.1% to a fourth quarter record of $0.72 compared to $0.66 for Q4 2014. Adjusted Non-GAAP earnings per diluted share(1)(2) increased 31.6% to a record $1.29 compared to $0.98 for Q4 2014. Q4 2015 free cash flow(4) increased 88.7% to $75.1 million compared to $39.8 million for Q4 2014. j2 ended 2015 with $414 million in cash and investments after deploying $67.1 million during the quarter for acquisitions and the payment of j2's regular quarterly dividend. Key financial results for the fourth quarter 2015 versus the fourth quarter 2014 are set forth in the following table (in millions, except per share).Reconciliations of Adjusted earnings per diluted share, EBITDA and free cash flow to their nearest comparable GAAP financial measures are attached to this Press Release. Q4 2015 Q4 2014 % Change Revenues Cloud Services $133.8 million $113.0 million 18.4% Digital Media $69.9 million $52.9 million 32.1% IP Licensing $1.1 million $1.2 million (8.3)% Total: $204.8 million $167.1 million 22.6% Earnings per Diluted Share(1) 9.1% Adjusted Non-GAAP Earnings per Diluted Share(1) (2) 31.6% EBITDA(3) $100.1 million $76.9 million 30.2% Free Cash Flow(4) $75.1 million $39.8 million 88.7% FULL YEAR 2015 RESULTS Annual revenues increased 20.3% to a record $720.8 million compared to $599 million for 2014. Annual EBITDA (3) increased 26.9% to a record $333.3 million compared to $262.6 million for 2014. GAAP earnings per diluted share for the year increased 5.8% to a record $2.73 compared to $2.58 for 2014. 2015 Adjusted Non-GAAP earnings per diluted share(5)(6) increased 21.9% to a record $4.17 compared to $3.42 for 2014. Free cash flow(4) for the year increased 30.1% to a record $223.2 million compared to $171.5 million for 2014. Key annual financial results for 2015 versus 2014 are set forth in the following table (in millions, except per share).Reconciliations of Adjusted earnings per diluted share, EBITDA and free cash flow to their nearest comparable GAAP financial measures are attached to this Press Release. % Change Revenues Cloud Services $498.9 million $425.9 million 17.1% Digital Media $216.1 million $167.6 million 28.9% IP Licensing $5.8 million $5.5 million 5.5% Total: $720.8 million $599 million 20.3% Earnings per Diluted Share(5) 5.8% Adjusted Non-GAAP Earnings per Diluted Share(5) (6) 21.9% EBITDA(3) $333.3 million $262.6 million 26.9% Free Cash Flow(4) $223.2 million $171.5 million 30.1% “2015 was an excellent year fueled by strong performance in all operating lines of business,” said Hemi Zucker, CEO of j2. “Our Cloud Services segment saw its most significant growth in the Backup and Email Security businesses, growing both organically and through M&A. Most importantly, we continue to realize improved margins on our activities as we integrate acquired businesses into the j2 cost structure. The Media Segment, through a combination of organic growth and strategic acquisitions, has significantly grown revenue and scaled its margins to yield impressive returns.” “For the first time in a quarter, j2 delivered more than $200 million in revenue, $100 million in adjusted EBITDA and more than $75 million in free cash flow.This strong momentum positions us well for success into 2016,” said Scott Turicchi, President and CFO of j2 Global Inc. BUSINESS OUTLOOK For fiscal 2016, the Company estimates that it will achieve revenues between $830 and $860 million and Adjusted Non-GAAP earnings per diluted share of between $4.70 and $5.00. Adjusted Non-GAAP earnings per diluted share for 2016 excludes share-based compensation of between $12 and $14 million, amortization of acquired intangibles and the impact of any currently unanticipated items, in each case net of tax. It is anticipated that the Non-GAAP effective tax rate for 2016 (exclusive of the release of reserves for uncertain tax positions) will increase from 28.4% to between 29% and 31%. DIVIDEND j2’s Board of Directors has approved a quarterly cash dividend of $0.3250 per common share, a $0.01, or 3.2% increase versus last quarter's dividend and an 11.1% increase versus the dividend paid in Q1 2015. This is j2’s eighteenth consecutive quarterly dividend increase since its first quarterly dividend in September, 2011. The dividend will be paid on March 10, 2016 to all shareholders of record as of the close of business on February 23, 2016. Future dividends will be subject to Board approval. EXTENSION OF SHARE REPURCHASE PROGRAM The Company has extended its one-year five million share repurchase program set to expire February 20, 2016 by an additional year. Approximately 2.9 million shares remain available for purchase under the program. Notes: The estimated GAAP effective tax rate was approximately 16.4% for Q4 2015 and 23.4% for Q4 2014. The estimated Adjusted Non-GAAP effective tax rate was approximately 27.6% for Q4 2015 and 26.4% for Q4 2014. For Q4 2015, Adjusted Non-GAAP earnings per diluted share excludes share-based compensation, amortization of acquired intangibles, certain acquisition-related integration costs, in each case net of tax, totaling $0.60. For Q4 2014, Adjusted Non-GAAP earnings per diluted share excludes share-based compensation, amortization of acquired intangibles, certain acquisition-related integration costs and certain tax consulting fees, in each case net of tax, totaling $0.33. Adjusted Non-GAAP earnings per diluted share amounts are not meant as a substitute for GAAP, but are solely for informational purposes. EBITDA is defined as earnings before interest and other expense, net; income tax expense; depreciation and amortization; and the items used to reconcile EPS to Adjusted Non-GAAP EPS referred to in Note (2) above.EBITDA amounts are not meant as a substitute for GAAP, but are solely for informational purposes. Free cash flow is defined as net cash provided by operating activities, less purchases of property, plant and equipment, plus excess tax benefit from share-based compensation. Free cash flow amounts are not meant as a substitute for GAAP, but are solely for informational purposes. The GAAP effective tax rate was approximately 14.8% for 2015 and 19.2% for 2014.The Adjusted Non-GAAP effective tax rate was approximately 28.4% for 2015 and 26.1% for 2014. For 2015, Adjusted Non-GAAP earnings per diluted share excludes share-based compensation, amortization of acquired intangibles, certain acquisition-related integration costs, certain tax consulting fees and additional tax expense (benefit) from prior years, in each case net of tax, totaling $1.46. For 2014, Adjusted Non-GAAP earnings per diluted share excludes share-based compensation, amortization of acquired intangibles, certain acquisition-related integration costs, certain tax consulting fees and additional tax expense (benefit) from prior years, and adds back the impact of the fair value adjustment to deferred revenues purchased in the Livedrive acquisition, in each case net of tax, totaling $0.86. Adjusted Non-GAAP earnings per diluted share amounts are not meant as a substitute for GAAP, but are solely for informational purposes. About j2 Global j2 Global, Inc. (NASDAQ: JCOM) provides Internet services through two divisions: Business Cloud Services and Digital Media. The Business Cloud Services Division offers Internet fax, virtual phone, hosted email, email marketing, online backup, unified communications and CRM solutions. It markets its services principally under the brand names eFax®, eVoice®, FuseMail®, Campaigner®, KeepItSafe®, Livedrive®,Onebox®, and LiveVault®, and operates a messaging network spanning 50 countries on six continents. The Digital Media Division offers technology, gaming and lifestyle content through its digital properties, which include PCMag.com,IGN.com, AskMen.com, Toolbox.com and others. The Digital Media Division also operates NetShelter®Powered by BuyerBase®, an advanced digital ad targeting platform, and Ziff Davis B2B, a leading provider of research to enterprise buyers and leads to IT vendors. As of December 31, 2015, j2 had achieved 20 consecutive fiscal years of revenue growth. For more information about j2, please visitwww.j2global.com. Contact: Laura Hinson j2 Global, Inc. 800-577-1790 press@j2.com “Safe Harbor” Statement Under the Private Securities Litigation Reform Act of 1995: Certain statements in this Press Release are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995, particularly those contained in Hemi Zucker’s quote and the “Business Outlook” portion regarding the Company’s expected fiscal 2016 financial performance. These forward-looking statements are based on management’s current expectations or beliefs and are subject to numerous assumptions, risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These factors and uncertainties include, among other items: the Company’s ability to grow non-fax revenues, profitability and cash flows; the Company’s ability to identify, close and successfully transition acquisitions; subscriber growth and retention; variability of the Company’s revenue based on changing conditions in particular industries and the economy generally; protection of the Company’s proprietary technology or infringement by the Company of intellectual property of others; the risk of adverse changes in the U.S. or international regulatory environments, including but not limited to the imposition or increase of taxes or regulatory-related fees; and the numerous other factors set forth in j2 Global’s filings with the Securities and Exchange Commission (“SEC”). For a more detailed description of the risk factors and uncertainties affecting j2 Global, refer to the 2014 Annual Report on Form 10-K filed by j2 Global on March 2, 2015, and the other reports filed by j2 Global from time-to-time with the SEC, each of which is available at www.sec.gov. The forward-looking statements provided in this press release and particularly those contained in Hemi Zucker’s quote and the “Business Outlook” portion regarding the Company’s expected fiscal 2016 financial performance are based on limited information available to the Company at this time, which is subject to change. Although management’s expectations may change after the date of this press release, the Company undertakes no obligation to revise or update these statements. About Non-GAAP Financial Measures To supplement our consolidated financial statements, which are prepared and presented in accordance with GAAP, we use the following Adjusted Non-GAAP financial measures: Adjusted Non-GAAP earnings per diluted share, EBITDA and free cash flow. The presentation of this financial information is not intended to be considered in isolation or as a substitute for, or superior to, the financial information prepared and presented in accordance with GAAP. We use these Adjusted Non-GAAP financial measures for financial and operational decision-making and as a means to evaluate period-to-period comparisons. Our management believes that these Adjusted Non-GAAP financial measures provide meaningful supplemental information regarding our performance and liquidity by excluding certain expenses and expenditures that may not be indicative of our recurring core business operating results. We believe that both management and investors benefit from referring to these Adjusted Non-GAAP financial measures in assessing our performance and when planning, forecasting, and analyzing future periods. These Adjusted Non-GAAP financial measures also facilitate management’s internal comparisons to our historical performance and liquidity. We believe these Adjusted Non-GAAP financial measures are useful to investors both because (1) they allow for greater transparency with respect to key metrics used by management in its financial and operational decision-making and (2) they are used by our institutional investors and the analyst community to help them analyze the health of our business. For more information on these Adjusted Non-GAAP financial measures, please see the appropriate GAAP to Adjusted Non-GAAP reconciliation tables included within the attached Exhibit to this release. j2 GLOBAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED, IN THOUSANDS) DECEMBER 31, DECEMBER 31, ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $4,261 and $3,685, respectively Prepaid expenses and other current assets Deferred income taxes, current Total current assets Long-term investments Property and equipment, net Goodwill Other purchased intangibles, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable and accrued expenses $ $ Income taxes payable — Deferred revenue, current Capital lease, current Deferred income taxes, current Total current liabilities Long-term debt Deferred revenue, non-current Capital lease, non-current Liability for uncertain tax positions Deferred income taxes, non-current Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' Equity: Preferred stock — — Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ j2 GLOBAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) THREE MONTHS ENDED DECEMBER 31, TWELVE MONTHS ENDED DECEMBER 31, Revenues $ Cost of revenues (1) Gross profit Operating expenses: Sales and marketing (1) Research, development and engineering (1) General and administrative (1) Total operating expenses Income from operations Interest expense, net Other expense (income), net ) 89 5 ) Income before income taxes Income tax expense Net income $ Less extinguishment of Series A Preferred Stock — ) — ) Net income attributable to j2 Global, Inc. common stockholders $ Basic net income per common share: Net income attributable to j2 Global, Inc. common shareholders $ Diluted net income per common share: Net income attributable to j2 Global, Inc. common shareholders $ Basic weighted average shares outstanding Diluted weighted average shares outstanding (1) Includes share-based compensation expense as follows: Cost of revenues $ $ 82 $ $ Sales and marketing Research, development and engineering General and administrative Total $ j2 GLOBAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED, IN THOUSANDS) TWELVE MONTHS ENDED DECEMBER 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Accretion and amortization of discount and premium of investments Amortization of financing costs and discounts Share-based compensation Excess tax benefit from share-based compensation ) ) Provision for doubtful accounts Deferred income taxes, net ) ) Gain on sale of available-for-sale investment ) ) Decrease (increase) in: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets ) ) (Decrease) increase in: Accounts payable and accrued expenses ) Income taxes payable Deferred revenue ) ) Liability for uncertain tax positions ) ) Other long-term liabilities Net cash provided by operating activities Cash flows from investing activities: Maturity of certificate of deposit 65 Purchase of certificates of deposit ) ) Sales of available-for-sale investments Purchases of available-for-sale investments ) ) Purchases of property and equipment ) ) Purchases of intangible assets ) ) Acquisition of businesses, net of cash received ) ) Proceeds from sale of assets — Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of long-term debt — Debt issuance costs — ) Repurchases of common and restricted stock ) ) Issuance of stock, net of costs Excess tax benefits from share-based compensation Dividends paid ) ) Acquisition of business ) ) Other ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ j2 GLOBAL, INC. RECONCILIATION OF GAAP TO ADJUSTED NON-GAAP FINANCIAL MEASURES THREE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) Non-GAAP net income is GAAP net income with the following modifications: (1) elimination of share-based compensation and the associated payroll tax expense; (2) elimination of certain acquisition-related integration costs and the impact of fair value adjustments to deferred revenue purchased in the Livedrive acquisition; (3) elimination of interest costs in excess of the coupon rate associated with the convertible notes; (4) IRS consulting fee; (5) elimination of amortization of patents and intangible assets that we acquired; (6) elimination of additional income tax (expense) benefit from prior years; (7) dilutive effect of the convertible debt; and (8) elimination of income tax provision associated with the noted modifications. THREE MONTHS ENDED DECEMBER 31, 2015 THREE MONTHS ENDED DECEMBER 31, 2014 GAAP Share-based Compensation Acquisition- related Integration Costs Interest Costs Amortization Additional Tax Expense (Benefit) from Prior Years Convertible Debt Dilution Adjusted Non-GAAP GAAP Share-based Compensation Acquisition- related Integration Costs IRS Consulting Fee Amortization Adjusted Non-GAAP Revenues $ — $ $ — — — $ Cost of revenues ) ) — ) — — ) — — ) Operating expenses: Sales and marketing ) ) — ) ) — — Research, development and engineering ) (1
